Citation Nr: 1718318	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for a heart disorder.

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to November 1986 and from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Pursuant to the Court's finding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded the Veteran's original service connection claim for a heart murmur to include any heart disorder.  As a result, the Board has recharacterized the issue as above.

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's service connection claim for heart murmur and Athlete's heart in a June 1995 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2. The evidence received since the June 1995 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a heart disorder.





CONCLUSIONS OF LAW

1. The June 1995 rating decision denying service connection for heart murmur and Athlete's heart is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been received and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, the Board is granting in full the benefit sought on appeal   As the Board is granting the petition to reopen a claim for service connection, the petition is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a June 1995 rating decision, the RO denied service connection for heart murmur and Athlete's heart.  The Veteran was notified of this denial but did not appeal or submit evidence within the one year appeal period.  Therefore, the decision was final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the June 1995 rating decision, the RO considered the claim, service medical records, and an August 1993 VA examination among other evidence.  The RO denied the claim on the basis that the Veteran's heart murmur and Athlete's heart were not disabilities in accordance with VA regulations, and the medical evidence did not support a finding of a current heart disorder related to military service.  In essence, at the time of the June 1995 denial, there was no evidence of a current heart disability or a nexus between any such disability and the Veteran's military service.

Since the June 1995 rating decision, the Veteran has submitted a private medical opinion diagnosing cardiac ischemia and relating it to the Veteran's military service.  The evidence is new, material to a previously unestablished fact, and raises a reasonable possibility of substantiating the claim. .Boggs v. Peake, 520 F.3d 1330 (2008).

ORDER

The petition to reopen the claim for service connection for a heart disorder is granted.


REMAND

The Veteran has not been afforded a VA examination in order to determine the etiology of his claimed heart disorder.  In light of the recent diagnosis by a private physician of cardiac ischemia, the Board finds that a VA examination is necessary in order to properly adjudicate the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner should offer an opinion on the etiology of any currently diagnosed heart disorder, and also opine as to whether the Veteran had a preexisting heart disorder, or a congenital or hereditary condition.

In making the determination that a VA examination is necessary, the Board acknowledges that the February 2016 private medical opinion asserts that the Veteran's cardiac ischemia is the result of military service.  The private physician referred to "complaints of [chest pain] which was worked up by military doctors and ischemia was found."  However, the service treatment records indicated that the Veteran was examined in April 1992 for episodes of chest pain and that ischemia was initially suspected.  However, subsequent testing showed normal heart function and a military examiner noted in a physical examination report the same month that the episode was non-cardiac.  Therefore the Board finds that the private physician's rationale and basis warrants low probative weight, and as a result, a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide any additional treatment for his heart disorder, or alternatively, provide the necessary information, authorization and consent to release treatment records to VA.

2. Obtain and associate any updated VA treatment records with the file.

3. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed heart disorder. 

After reviewing all available records, the examiner should do the following:

a) Provide a diagnosis of each current heart disability. 

b) Provide an opinion as to whether the Veteran's heart disorders are indicative of a congenital defect, or in the alternative a congenital disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

c) For each congenital or developmental defect identified, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

d) In contrast, for each congenital or hereditary disease identified, the examiner should state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, the examiner should indicate whether there was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.

e) For all diagnosed heart disabilities which are not congenital in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) causally or etiologically related to the Veteran's periods of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


